Citation Nr: 0008752	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include obstructive ventilatory lung disease, as a result of 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to March 
1977.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran has presented a claim of service connection 
for a lung disorder, to include obstructive ventilatory lung 
disease, as a result of asbestos exposure which is plausible.


CONCLUSION OF LAW

The claim for service connection for a lung disorder, to 
include obstructive ventilatory lung disease, as a result of 
asbestos exposure is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service personnel records show that he served 
in the United States Navy.  The records also show that served 
aboard the USS Mispillion from July 1973 to December 1974.  

A January 1986 statement from Dr. B.D. indicates that he 
examined the veteran in December 1985.  It notes that the 
veteran was first exposed to asbestos while a buson's mate in 
the Navy.  During his 1 1/2 years of sea duty, he frequently 
tore out asbestos lagging from steampipes so they could be 
repaired, scraped and painted either with a brush or spray 
and did rigging.  From 1973 to 1974, he worked on the USS 
Mispillion.  During this time, he tore out overhead piping 
along with its asbestos lagging.  He worked as a rigger, 
removing pipes, engines, boilers, and so forth.  He was often 
covered with "white powder" at the end of a working day.  
He wore no respirator.  In reporting his personal habits, the 
veteran indicated that he began smoking in 1975 and smoked a 
pack a day until 1981.  Since then he smoked a 1/2 a pack a 
day.  

Pulmonary function tests showed evidence of predominately 
obstructive lung disease and diffusion capacity was 
moderately decreased.  Chest X-rays revealed small irregular 
opacities in the right, mid and both lower lung zones.  The 
diagnosis was early asbestotic lung disease.  Dr. D. noted 
that based on the veteran's 12 year history of asbestos 
exposure, his symptoms of worsening pulmonary function, his 
modest smoking history, and the presence of irregular 
opacities in both lower lung zones, it was likely that he had 
developed early asbestotic lung disease.  

In a January 2000 statement, Dr. J.Q. reported that he had 
treated the veteran for the last 8 years.  The physician 
stated that he had reviewed Dr. B.D.'s January 1986 letter 
and agreed with the assessment of the veteran's disease and 
that the veteran contracted asbestosis while in the service.  
The physician concluded that the veteran had suffered a 
permanent disability from asbestosis which was work acquired 
during military service in the Navy from 1972 through 1977.  

Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a); see also Degmetich v. Brown, 104 F.3d 1328, 1331-
32 (Fed.Cir. 1997).

However, the threshold question to be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claims for 
service connection are well-grounded; that is, claims which 
are plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet.App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990)).  If 
the claims are not well-grounded, the appeal must fail and 
there is no duty to assist in developing the facts pertinent 
to the claims.  See Morton v. West, 12 Vet.App. 477 (1999); 
see also Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury (or as the result of a service-connected 
condition); and (3) medical evidence of a nexus between the 
claimed in-service (or service-connected) disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 489, 504, 506 (1995); Epps v. Gober 126 F.3d at 
1468 (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra); see also Allen v, Brown, 7 
Vet.App. 439, 448 (1995) (en banc).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim must be presumed.  
See Robinette v Brown, 8 Vet. App. 69, 75 (1995).

In this case, the veteran contends that he suffers from a 
lung disorder as a result of asbestos exposure in service.  
In January 2000, Dr. Q. reported that the veteran suffered a 
permanent disability from asbestosis which was work acquired 
during military service in the Navy from 1972 through 1977.  
Consequently, the Board finds that, in light of this 
evidence, the veteran's claim is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107.


ORDER

The claim for service connection for a lung disorder, to 
include obstructive ventilatory lung disease, as a result of 
asbestos exposure is well-grounded.  


REMAND

Having determined that the veteran's claim for service 
connection is well-grounded, VA has a statutory duty, which 
is neither optional nor discretionary, to assist veteran with 
the development of the facts pertinent to support his claim, 
including obtaining all relevant medical records.  See Massey 
v. Brown, 7 Vet.App. 204, 208 (1994); Littke v. Derwinski, 1 
Vet.App. 90, 92 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The January 1986 statement from Dr. D. indicates that a 
December 1984 examination by "Dr. Lugliani" revealed that 
the veteran had asbestosis.  Upon review, the Board notes 
that there are no treatment records from "Dr. Lugliani" 
associated with the claims file.  

The Board notes that there are no specific statutory 
guidelines or regulations in regard to claims of service 
connection for asbestos-related diseases; however, VA has 
issued a circular entitled Department of Veterans Benefits, 
Veteran's Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988) (DVB Circular) which presents 
pertinent facts and information regarding the relationship 
between asbestos exposure and the development of disease.  
The provisions of this circular were also later incorporated 
in VA Adjudication Procedure Manual, M21-1, Part VI, par. 
7.21 (October 3, 1997).

The DVB Circular emphasizes the following criteria which must 
be taken into account by VA when adjudicating asbestos 
claims: First, "the latent period varies from 10 to 45 or 
more years between first exposure and development of the 
disease"; second, "[p]ersons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer"; and third, "U.S. 
Navy veterans were exposed to chrysolite products as well as 
amosite and crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction."  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any pulmonary 
problems since service.  The veteran 
should also be asked to provide the first 
name, address and dates of treatment for 
"Dr. Lugliani".  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder. 

2.  The RO should schedule the veteran 
for a VA examination by a pulmonary 
specialist to determine the nature and 
likely etiology of any lung disorder 
found.  All necessary testing and studies 
should be accomplished if deemed 
appropriate by the examining physician.  
The examiner is requested to review the 
claims folder, including the January 1996 
medical report prepared by Dr. B.D.; 
private outpatient records and x-ray 
reports, dated between August 1979 to 
June 1997; the March 1997 report of VA 
examination; and the January 2000 medical 
report prepared by Dr. J.F.Q.  The 
examiner should also elicit from the 
veteran and record a full medical 
history, including a detailed history 
relating to his claimed exposure to 
asbestos during and after service, and 
should report detailed medical findings.  
Based on his/her review of the case, the 
examiner is requested to provide a 
definitive diagnosis for the veteran's 
lung disorder.  The examiner is also 
requested to express an opinion as to 
whether it is at least as likely as not 
that any lung disorder found is due to 
exposure to asbestos in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder, including the medical records 
noted hereinabove, and include the 
factors upon which the opinion is based.  
The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with study of case.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should, in light 
of the additional evidence, readjudicate 
the claim for service connection.  This 
should include consideration of the 
criteria listed in DVB 21-88-8, VA 
Adjudication Procedure Manual, M21-1, 
Part VI, par. 7.21 (October 3, 1997).  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 


- 7 -


